Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JPH05295352 with reference to machine translation via EspaceNet, hereinafter referred to as Koichi).
Regarding claim 1, Koichi discloses a ceramic material that is a composite sintered body including an insulating ceramic and silicon carbide (see Koichi at [0029] from machine translation via EspaceNet, disclosing an example of a composite ceramic comprising 95% alpha-Al2O3 and 5% beta-silicon carbides), wherein crystal grains of the silicon carbide are dispersed in at least one selected from the group consisting of a crystal grain boundary and a crystal grain of a main phase formed by sintering crystal grains of the insulating ceramic (see Koichi at [0015] from machine translation via EspaceNet, teaching that in order to prevent grain boundary destruction, particles having higher fire resistance or thermal expansion than Al2O3 are dispersed in the Al2O3 particles and a local residual stress or void effect is generated in the Al2O3 particles in the cooling process after firing of the Al2O3) and (see Koichi at [0016], teaching SiC as a particle for dispersing in Al2O3 grain boundaries) and (see Koichi at [0018], teaching that the dispersed particles eliminate the residual stress at the grain boundaries of Al2O3, and the 2O3 and 5% beta-silicon carbides with a density that is 99.0% the theoretical value) the ceramic material includes a portion in which the crystal grains having the Beta-SiC type crystal structure are sintered with each other (see Koichi at [0027] from machine translation via EspaceNet, disclosing the composite ceramic comprises Beta-SiC) and (see Koichi at [0024] from machine translation via EspaceNet, disclosing the composite is sintered) and a ratio of an apparent density of the composite sintered body with respect to a hypothetical true density when the composite sintered body is assumed not to include the pores is 97% or more.
While Koichi does not explicitly disclose the composite sintered body includes pores which are present in a crystal grain boundary, this is an inherent property as evidenced by the fact that the sintered body disclosed by Koichi has less than 100% of the theoretical density. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Similarly, while Koichi does not explicitly state that the Beta-SiC crystals are sintered with each other, this is an inherent property in the above ceramic which contains sintered Beta-SiC. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 3, Koichi discloses a grain diameter obtained from an X-ray diffraction result of the crystal grain of the silicon carbide is 50 nm or more (see Koichi at [0020] from machine translation via EspaceNet, disclosing the particle size of Al2O3 after firing is 0.5 to 100 μm (however, the average particle size is preferably on the order of several tens of μm or less), and the particle size of the dispersed particles is about corresponding to the particle size of Al2O3).
Regarding claim 4, Koichi discloses the insulating ceramic is aluminum oxide (see Koichi at [0019] from machine translation via EspaceNet, disclosing the ceramic composite material is Al2O3 based).
Regarding claim 5, Koichi discloses a ceramic material which is a composite sintered body of aluminum oxide and silicon carbide (see Koichi at [0029] from machine translation via EspaceNet, disclosing an example of a composite ceramic comprising 95% alpha-Al2O3 and 5% beta-silicon carbides), wherein crystal grains of the silicon carbide are dispersed in a crystal grain boundary and a crystal grain of a main phase formed by sintering crystal grains of the aluminum oxide (see 2O3 are dispersed in the Al2O3 particles) and (see Koichi at [0020] from machine translation via EspaceNet, disclosing the aluminum oxide is fired, which examiner notes is synonymous with sintered) and the ceramic material includes a portion in which the crystal grains having the Beta-SiC type crystal structure are sintered with each other (see Koichi at [0027] from machine translation via EspaceNet, disclosing the composite ceramic comprises Beta-SiC) and (see Koichi at [0024] from machine translation via EspaceNet, disclosing the composite is sintered).
While Koichi does not explicitly disclose an X-ray diffraction pattern obtained by irradiating a surface of the composite sintered body with CuK a rays, a ratio (I1/I3) of a peak (I1) which is observed around 20=33.7 degrees and a peak (I3) which is observed around 20=35.8 degrees is 0.05 or less, and in the X-ray diffraction pattern, a ratio (I2/I3) of a peak (I2) which is observed around 20=34.1 degrees and the peak (I3) which is observed around 20=35.8 degrees is 0.01 or less, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Similarly, while Koichi does not explicitly state that the Beta-SiC crystals are sintered with each other, this is an inherent property in the above ceramic which contains sintered Beta-SiC. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant argues that Koichi does not teach the ceramic includes a portion in which the crystal grains having the Beta-SiC type crystal structure are sintered with each other, however, this is not convincing for the reasons detailed in the rejection of claims 1 and 5 above. Applicant argues that in Koichi, SiC particles incorporated into Al2O3 particles are dispersed in these particles and do not sinter with each other, however, this is not convincing for the reasons detailed in the rejection of claims 1 and 5 above. Additionally, Examiner notes it is impossible to get 100% of SiC ceramic particles dispersed in an Al2O3 grain boundary without at least some of the SiC particles touching, and thus sintering together. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Koichi does not disclose a manufacturing method including a first .) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that it is unlikely that the invention disclosed by Koichi will result in the portion where the crystal grains with Beta-SiC type crystal structure are sintered in the ceramic material, however, this is not convincing for the reasons stated above and in the rejections of claim 1 and 5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731